Citation Nr: 1043928	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to July 1964.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  

The Board previously denied this claim in a decision dated in 
December 2009.  Pursuant to a Joint Motion for Partial Remand, 
the Court of Appeals for Veterans Claims (Court) remanded the 
Board's decision regarding TDIU in an Order dated in July 2010.  
The case has been returned to the Board for readjudication 
consistent with the joint motion.    

In an August 2010 VA Form 21-22a (Appointment of Individual as 
Claimant's Representative), the Veteran appointed Robert V. 
Chisholm, a private attorney, as his representative.  The Board 
recognizes this change in representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion for Partial Remand filed by the parties and 
granted by the Court in July 2010, the parties stated that the 
Board should reconsider the evidence utilized in denying 
entitlement to TDIU in its December 2009 decision.  The Board had 
relied on an August 2004 VA examination; the VA examiner 
addressed the impact of each of the Veteran's service-connected 
disorders on employment.  

However, as the parties pointed out, the inability to follow a 
substantially gainful occupation in order to warrant TDIU is 
based upon all of a Veteran's service-connected disabilities.  
See 38 C.F.R. § 4.16.  Since the Board's analysis and the August 
2004 opinion did not account for all of the Veteran's service 
connected disabilities, taken together, in rendering an opinion 
as to employability, the parties instructed the Board to consider 
whether the record contains a medical opinion that adequately 
addresses this issue.  

In light of the JMR, the Board finds that it should remand the 
claim to provide the Veteran a VA examination that adequately 
assesses the current severity of his service-connected 
disabilities and addresses the impact that those disabilities, 
taken together, have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to determine 
the impact of all of his service-connected 
disabilities on employability.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion as to the extent 
that the Veteran's service-connected 
disabilities, taken together, interfere with 
his ability to work.  

The examiner should note both the Veteran's 
service-connected and nonservice-connected 
disabilities.

All opinions should be supported by a 
detailed rationale.  

The claims file must be made available for 
review in conjunction with the examination.  

2.  Thereafter, the Veteran's claim of 
entitlement to TDIU should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue.  
An appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


